RESOLUCIÓN
Con el propósito de dar fiel cumplimiento al mandato expreso del Art. 1.002 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22a) de aprobar la reglamen-tación interna necesaria para su implantación, mediante las Órdenes Administrativas VIII y X de 20 de enero de 1995, y enmendadas el 23 de enero de 1995, se adoptaron de forma transitoria algunas enmiendas a las Reglas de Procedimiento para Asuntos de Menores, 34 L.P.R.A. Ap. I-A.
En virtud de esta Resolución, se reactiva el Comité de Reglas de Procedimiento para Asuntos de Menores adscrito al Secretariado de la Conferencia Judicial, con la enco-mienda de evaluar las Reglas de Procedimiento para Asun-tos de Menores, en transición, a la luz de las experiencias de la Oficina de Administración de los Tribunales y del sistema judicial en la implantación de la Ley de la Judica-tura de Puerto Rico de 1994 y de proponer al Tribunal Supremo un proyecto de nuevas reglas procesales. Se desig-nan como miembros de dicho Comité a las personas siguientes:
1. Hon. William Phillipi Ramírez, Presidente
2. Hon. José Aponte Pérez
3. Hon. José L. Morán Ríos
*6834. Hon. Lirio Bernal Sánchez
5. Hon. Juan Arill Miranda
6. Ledo. Heriberto Quiñones Echevarría
7. Leda. Margarita Coll de Silva
8. Leda. Marinés Cartagena
9. Leda. Ada Alvarez
10. Ledo. Flavio Cumpiano
Notifique el señor Secretario del Tribunal con copia de esta Resolución a las personas designadas.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado

Secretario General